Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowed Claims:  Claims 1-20 are allowed.  
Reasons for Allowance: A thorough search of the prior art yielded 2 relevant references, US 2012/0049455 to Yap et al., and US 5,511,781 to Wood et al. However, these references fail to disclose, suggest or render obvious, in combination with the other claimed limitations, a dealer display unit configured to display a dealer screen including computer generated graphics; a memory device configured to store a data structure and a dealer execution program, the data structure for storing a plurality of player accounts; a dealer prompter device located in front of a dealer to prompt the dealer how to deal cards; and, a dealer control unit, coupled to the dealer display unit and the memory device, for executing the dealer execution program for allowing a dealer to manage the player accounts, the dealer control unit including a processor programmed with an algorithm to: display a dealer display structure on the dealer display unit, the dealer display structure forming at least part of a dealer graphical user interface; allow a dealer to accept players at a table, transfer credits to a specific seat credit meters, register players, start and end games, verify or override game results, view player inputs, game history, view/generate dealer and session reports and generate cash-outs.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714


/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715